Citation Nr: 1137661	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  10-02 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI)/residuals of a head injury.  

2.  Entitlement to service connection for bilateral hearing loss, to include as a result of a TBI/residuals of a head injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.

This appeal to the Board of Veterans' Appeals (Board) is from February 2009 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In connection with this appeal, the Veteran testified at a video-conference Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  At the time of his Board hearing and in April 2011, the Veteran submitted additional evidence consisting of VA treatment records with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider the newly received evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that will result from this remand, it is necessary to ensure there is a complete record upon which to decide this appeal so the Veteran is afforded every possible consideration.

At his Board hearing and in documents of record, the Veteran contends that he suffered a TBI/head injury when he was struck with a steel bar during service in December 1970.  He alleges that, since that time, he has experienced residuals of such injury, to include bilateral hearing loss, headaches, memory loss, and strokes.  In this regard, the Board notes that the Veteran is service-connected for the resulting scar.  With respect to his bilateral hearing loss, the Veteran claims, in the alternative, that such is the result of in-service noise exposure, to include weapons, trucks, and radios.  Therefore, he contends that service connection is warranted for such disorders.

First, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Nashville, Tennessee, contained in the claims file are dated from December 2008.  The most recent outpatient treatment records from the VAMC in Murfreesboro, Tennessee, contained in the claims file are dated from December 2008, with a few records dated through August 2010.  All pertinent records since these dates should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Second, at his Board hearing, the Veteran stated that following his military discharge he received a physical from the United States Department of Transportation.  No attempt has been made by the RO to obtain a complete copy of these medical records.  Thus, these records should be obtained before deciding his appeal.  38 C.F.R.§ 3.159(c)(2) (2010).

Third, relevant to the Veteran's claim of entitlement to service connection for a TBI/residuals of a head injury, the Board observes that such issue was previously sent to a VA examiner to obtain a VA examination and opinion.  However, upon review of the opinion obtained in March 2009, the Board finds that further inquiry is warranted.  The March 2009 VA examiner noted the Veteran's documented December 1970 head injury after being hit with a steel bar and diagnosed him with a head injury.  She then determined that the "[e]vidence [was] insufficient to confirm TBI occurred 40 years ago without resorting to mere speculation."  The VA examiner did not provide any rationale for this medical opinion.  The United States Court of Appeals for Veterans Claims (Court) recently determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, it is unclear whether the VA examiner closely considered the Veteran's lay statements, his service treatment records (STRs), his VA treatment records, and the medical literature reviewed in forming the medical opinion.  Furthermore, the examination provided to the Veteran in March 2009 was a Scars examination, and not a TBI or Neurological VA examination.  Therefore, the Veteran has not been provided with the appropriate examination to assess his current disability and its etiology.  The Board finds a remand is warranted in order to obtain another medical opinion concerning the etiology of the Veteran's current head injury and the current residuals of such.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2010). 

The Board also observes that the issue of bilateral hearing loss was also previously sent to a VA examiner to obtain a VA examination and opinion.  However, upon review of the opinion obtained in October 2008, the Board finds that further inquiry is warranted.  In providing the opinion, the VA examiner determined that the Veteran's current bilateral hearing loss is not related to his presumed in-service noise exposure.  However, the VA examiner did not provide a medical opinion concerning whether the Veteran's current bilateral hearing loss is related to his documented in-service December 1970 head injury.  Throughout his appeal, the Veteran has indicated that his bilateral hearing loss began only a few months after this head injury.  Therefore, the Board finds that a remand is warranted in order to obtain another medical opinion concerning the etiology of the Veteran's current bilateral hearing loss.  See McLendon, 20 Vet. App. at 79, citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the VAMCs in Nashville, Tennessee, and Murfreesboro, Tennessee, dated from December 2008 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The RO/AMC shall contact the United States Department of Transportation to obtain the medical records concerning the Veteran's post-service physical.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Upon obtaining the above records and associating them with the claims file (or upon documenting why the above records cannot be obtained), the RO/AMC shall schedule the Veteran for a VA TBI examination to determine the nature and etiology of any current TBI/residuals of a head injury.  The claims folder should be reviewed and that review should be indicated in the examination report.  All indicated studies should be performed.  

Specifically, the examiner should indicate whether the Veteran has a current diagnosis of a TBI.  If a TBI is diagnosed, the examiner should offer an opinion as to whether such TBI, to include the Veteran's symptoms of headaches, memory loss, and strokes, is at least as likely as not related to his active duty, to include his documented head injury in December 1970.  If a TBI is not diagnosed, the examiner should offer an opinion as to whether the Veteran has any residuals of his documented head injury in December 1970, to include headaches, memory loss, and/or strokes.

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's TBI/head injury and the continuity of symptomatology, to include daily headaches.  The rationale for any opinion offered should be provided.

4.  Upon obtaining the above records and associating them with the claims file (or upon documenting why the above records cannot be obtained), the RO/AMC shall schedule the Veteran for a VA audiological examination to determine the nature and etiology of any current bilateral hearing loss.  The claims folder should be reviewed and that review should be indicated in the examination report.  All indicated studies should be performed.  

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to his military service, to include his in-service noise exposure and/or his documented head injury in December 1970.

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's bilateral hearing loss and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

